FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

APRIL REDDING, legal guardian of       
minor child,
                Plaintiff-Appellant,
                                             No. 05-15759
                v.
                                                 D.C. No.
SAFFORD UNIFIED SCHOOL DISTRICT
#1; KERRY WILSON, husband; JANE           CV-04-00265-NFF
                                           District of Arizona,
DOE WILSON, wife; HELEN ROMERO,                   Tucson
wife; JOHN DOE ROMERO, husband;
                                                 ORDER
PEGGY SCHWALLIER, wife; JOHN
DOE SCHWALLIER, husband,
             Defendants-Appellees.
                                       
                   Filed January 31, 2008


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             1723
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2008 Thomson/West.